Order entered September 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00797-CV

                            DAVE HOING, Appellant

                                         V.

     THE PHILLY LIVING TRUST AND LOUISE NELSON, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-14072

                                     ORDER

      Before the Court is appellant’s September 10, 2020 motion to extend time to

file his notice of appeal. We GRANT the motion and deem the notice of appeal

filed August 28, 2020 timely for jurisdictional purposes.

      We note the clerk’s record has not been filed because appellant has not paid

for it. To the extent payment has not been made pending disposition of the

extension motion, we ORDER appellant to file written verification of payment no
later than October 2, 2020. We caution appellant that failure to comply may result

in the appeal being dismissed without further notice. See TEX. R. APP. P. 37.3(b).

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE